Citation Nr: 0422870	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  95-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Whether a September 1962 rating action that denied service 
connection for an acquired psychiatric disorder was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1947 to June 1949, 
and from August 1949 to December 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1994 rating action that determined that the 
veteran had not submitted a valid claim alleging clear and 
unmistakable error (CUE) in a September 1962 rating action 
that denied service connection for an acquired psychiatric 
disorder.  A Notice of Disagreement (NOD) was received in 
January 1995, and a Statement of the Case (SOC) was issued in 
March 1995.  A Substantive Appeal was received in April 1995.  

By decision of September 1996, the Board found that a 
November 1993 Board decision that reopened the claim and 
granted service connection for an acquired psychiatric 
disorder had subsumed the September 1962 rating action, and 
that, as such, there was no legally-meritorious claim of CUE 
in the September 1962 rating action.  

The veteran appealed the Board's September 1996 decision to 
the United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999) (Court).  In an October 1998 Memorandum Decision, 
the Court affirmed the Board's September 1996 decision.  The 
veteran, in turn, appealed the October 1998 Court decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  By decision of February 2000, the Federal 
Circuit found that the September 1962 rating action had not 
been subsumed by the November 1993 Board decision; vacated 
the October 1998 Court decision; and remanded the matter to 
the Court for a determination on the merits of the claim of 
CUE in the September 1962 rating action.  By May 2000 Order, 
the Court vacated the September 1996 Board decision and 
remanded the case to the Board for further proceedings 
consistent with the Federal Circuit's decision.  

In July 2001, the Board remanded this case to the RO for 
adjudication of the claim of CUE in the September 1962 rating 
action.  The Board requested that the RO take into 
consideration all points raised in the Federal Circuit's 
decision, and to address all arguments submitted by the 
veteran.  A Supplemental SOC was issued in December 2001, 
reflecting the RO's continued denial of the CUE claim.  By 
decision of May 2002, the Board found no CUE in the September 
1962 rating action that denied service connection for an 
acquired psychiatric disorder.

In a September 2003 Joint Motion, counsel for the appellant 
and the VA Secretary requested the Court to vacate that 
portion of the May 2002 Board decision that denied the CUE 
claim to the extent that the appellant alleged that the 
September 1962 rating action failed to properly apply the 
provisions of 38 C.F.R. § 3.303(b).  By Order later in 
September 2003, the Court granted the Joint Motion, vacating 
the May 2002 Board decision, and remanding the matter to 
Board for further proceedings consistent with the Joint 
Motion.  


FINDINGS OF FACT

1.  By rating action of September 1962, the RO denied service 
connection for an acquired psychiatric disorder; a NOD with 
that determination was not received within one year of the 
October 1962 notification of the denial.  

2.  The appellant's only allegation of CUE in the RO's 
September 1962 rating decision is that the rating board then 
failed to properly apply the provisions of 38 C.F.R. 
§ 3.303(b) then in effect.

3.  The appellant has not identified, with any degree of 
specificity, any error in the RO's adjudication of the claim 
in September 1962, nor has he alleged how, but for the error, 
the outcome of the claim would have been manifestly 
different. 






CONCLUSION OF LAW

The claim of clear and unmistakable error in the September 
1962 rating action is legally insufficient.  38 C.F.R. 
§ 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
 
That notwithstanding, the Board finds that, the veteran has 
been notified of the laws and regulations governing CUE 
claims and the reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence, 
the claim is ready to be considered.


II.  Analysis

In written argument dated in March 2001, the veteran, through 
his attorney, asserted that it was unclear whether the Board 
actually had jurisdiction to decide the CUE claim on the 
merits.  In written argument dated in February 2002, the 
veteran, through his attorney, again argued that the Board 
did not have subject matter jurisdiction over the CUE issue.  

By rating action of September 1962, the RO denied service 
connection for an acquired psychiatric disorder.  The veteran 
was notified of that determination by letter of October 1962, 
but that he did not appeal it; thus, that decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 20.302, 20.1103.  As such, that decision is 
not subject to reversal or revision, unless one of the 
exceptions to finality applies.  

One exception to finality is CUE in the prior denial.  See 38 
C.F.R. § 3.105(a).  If such a finding is made, the prior 
decision will be reversed or amended, and the new decision 
shall have the same effect as if the corrected decision had 
been made on the date of the reversed decision.  Id.  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a      three-pronged test for establishing 
CUE in a prior determination:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) the 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  "...CUE is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error ... that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."

A disagreement with how the RO evaluated the facts is 
inadequate to raise a CUE claim.  See Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In this case, the veteran, through his attorney, has alleged 
that, in the September 1962 rating action under 
consideration, the RO failed to properly apply 38 C.F.R. 
§ 3.303(b).  This assertion apparently underlies the 
contention that the VA did not fully and sympathetically 
develop his claim in 1962, and thus, committed CUE.  

The version of 38 C.F.R. § 3.303(b) then in effect provided, 
in pertinent part, that, with chronic disease shown as such 
in service (or within the presumptive period under 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease first shown as a clear-cut 
entity at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.) 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1962).  

The Board emphasizes, however, that the appellant's bare 
allegation that the RO did not consider an applicable 
regulation, without more, is insufficient to raise a valid 
claim of CUE.  As indicated above, pursuant to Fugo, in order 
for a legally sufficient claim of CUE to be raised, there 
must be some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  See Fugo.  The Board finds that the arguments 
presented regarding the correct application of 38 C.F.R. 
§ 3.303(b) are vague in nature, and lack any specific 
contention of action or omission that, but for such action or 
omission, the outcome of the claim would have been manifestly 
different-i.e., service connection for an acquired 
psychiatric disorder would have been granted in 1962.  As the 
Board finds that this assertion is insufficient, without 
more, to raise a valid claim of CUE in the September 1962 
rating action, the Board cannot adjudicate the claim of CUE, 
on the merits.  Rather, a dismissal of the claim, on the 
basis of pleading insufficiency, is appropriate.

As noted in the Joint Motion, in Simmons v. Principi, 17 Vet. 
App. 104 (2003), the Court held that, in claims alleging CUE 
in prior RO decisions, where the Board found that specific 
pleading requirements were not met, the claims were to be 
dismissed without prejudice, rather than denied on the 
merits.  See also Disabled American Veterans v. Gober, 234 F. 
3d 682 (Fed. Cir. 2000)(involving claims of CUE in prior 
Board decisions).

In this case, the Board has found that, to the extent that 
the appellant merely alleges that the September 1962 rating 
action failed to properly apply the provisions of 38 C.F.R. 
§ 3.303(b), the appellant has not raised a legally sufficient 
claim of CUE.  Accordingly, the Board cannot address the 
merits of the CUE claim, and must dismiss that claim, without 
prejudice.


ORDER

The appeal is dismissed, without prejudice.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



